Citation Nr: 1404328	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-30 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967 and from June 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

This appeal was remanded by the Board in February and October 2013 for further development and is now ready for disposition.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

While the Veteran requires continuous medication to control his hypertension, it is not manifested by a diastolic pressure of predominately 110 mm Hg or more, or a systolic pressure of predominately 200 mm Hg or more.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 7101 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  Specifically, this correspondence informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from private facilities as well as his own statements in support of his claim.  

A VA examination specifically directed to the issue on appeal was also obtained in April 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a full understanding of the Veteran's medical history and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in October 2012.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his hypertension symptoms and his stated history of blood pressure readings. 

Finally, it is reiterated that this appeal was remanded by the Board in February and October 2013 for further development.  In the February 2013 Remand, the Board instructed the agency of original jurisdiction (AOJ) to acquire additional private treatment records related to the Veteran's hypertension, and to provide him with a VA examination specifically directed toward this disorder.  Indeed, the Veteran was provided a VA examination in April 2013, and additional private treatment records were also acquired.  While the RO failed to issue a supplemental statement of the case at that time, this was noted by the Board in its October 2013 Remand, and a supplemental statement of the case was subsequently issued in November 2013.  Accordingly, the Board finds substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently service-connected for hypertension with a noncompensable rating.  In order to warrant a compensable rating for hypertension, the evidence must show: 
* a diastolic pressure predominantly of 100 mm Hg or more; or 
* a systolic pressure predominantly of 160 mm Hg or more. 
38 C.F.R. § 4.104, DC 7101 (2013) (10 percent).  

A 10 percent rating is also for application when the evidence indicates a history of diastolic pressure of 100 or more and continuous medication is required to control the hypertension.  Hypertension must be confirmed by readings taken two or more times on at least three different days.

In this case, the Board first concludes that a 10 percent rating, the minimum compensable evaluation, is warranted based on the Veteran's need for medication to control his hypertension.  Specifically, a number of treatment notes, most notably evaluations in March and September 2005, indicate that he has been taking Lisinopril and Atenolol throughout the relevant period on appeal, both of which are hypertension controlling medications.  That he continued to take hypertension control medication was indicated as recently as a VA examination in April 2013.

While the Veteran stated that he was diagnosed with hypertension in 1996 it is unclear whether he had a diastolic pressure of 100 mm Hg or more "by history," as there are no records from that time.  It is also not clear when he began taking medication to control it.  Nevertheless, the fact that he was prescribed medication makes it reasonably likely that his blood pressure was higher than currently observed, and it is at least as likely as not that his diastolic pressures were 100 mm Hg or greater prior to taking medication.  Therefore, because the Veteran was prescribed medication in order to control his hypertension, the Board concludes that it is more nearly approximated by a 10 percent rating.  

However, the Board also determines that a rating in excess of 10 percent is not warranted.  In order to obtain a rating in excess of 10 percent for hypertension, the evidence must show that the Veteran has: 
* a diastolic pressure predominantly 110 mm Hg or more; or 
* systolic pressure predominantly 200 mm Hg or more.
38 C.F.R. § 4.104, DC 7101 (2013) (20 percent).  

Specifically, throughout the course of the appeal, the Veteran's diastolic pressures ranged from 60 mm Hg (March 2005) to 82 mm Hg (also in March 2005).  The highest diastolic pressure observed anywhere in the record was only 91 mm Hg in January 2002 and well before the period on appeal.  He never approached a measured diastolic pressure of 110 mm Hg during the period on appeal.  Thus, an increased rating is not warranted on this basis.

Similarly, throughout the course of this appeal, the Veteran's systolic pressure was observed from 124 mm Hg (at a VA examination in August 2011) to 157 mm Hg (in September 2004).  He has never exhibited a measured systolic pressure of 200 mm Hg or more.  Thus, an evaluation in excess of 10 percent also is not warranted on this basis.

In determining the appropriate disability rating, the Board has also considered the Veteran's statements that his hypertension is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his hypertension according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Moreover, the Board finds that consideration of an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit a rating greater than the one assigned.  Specifically, while the evidence establishes that he requires medication to control his hypertension, he has not asserted any other symptoms that impact his daily functioning.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Thus, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  Thun, 22 Vet. App. at 111; Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to this service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, based on evidence of record, the Board determines that a 10 percent rating, but no more, is warranted for the service-connected hypertension for the period on appeal.  The appeal is granted to this extent.


ORDER

A 10 percent rating, but no higher, for hypertension is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


